         Case 1:17-cr-00065-JDB Document 61 Filed 08/19/20 Page 1 of 11




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA                   :
                                           :
            v.                             :                CRIMINAL NO. 17-65 (JDB)
                                           :
Jean-Paul Gamarra,                        :
                                           :
                   Defendant.              :
__________________________________________


                      UNITED STATES MEMORANDUM AND
                  PROFFER IN SUPPORT OF PRETRIAL DETENTION

       The United States of America, through its attorney, the United States Attorney for the

District of Columbia, respectfully submits this memorandum in support of its oral motion to have

the defendant, Jean-Paul Gamarra (hereinafter “defendant”), detained pending trial. On April 4,

2017, the defendant was indicted with one count of violating 18 U.S.C. § 871 (threats against the

President) and one count of violating 844(e) (threatening and conveying false information

concerning use of an explosive). At the defendant’s initial appearance before this Court, the

government requested that the defendant be detained because he charged with a crime of

violence and because there is a serious risk that he will flee. See 18 U.S.C. §§ 3142(f)(1)(A)

and (f)(2)(A). For the reasons detailed below, the government continues to request that the

defendant continue to be detained pending trial under 18 U.S.C. §§ 3142(f)(1)(A) and (f)(2)(A).

                  Factual Proffer of the Evidence Supporting the Detention

       On March 28, 2017, at approximately 10:17 a.m., the defendant approached United States

Secret Service (“USSS”) law enforcement, who were armed, at 1500 Pennsylvania Avenue, N.W.,

Washington, D.C., near the Treasury Department Building and the White House Complex, and

advised that he had a nuclear bomb detonator or defuser. The defendant was asked if he had a
         Case 1:17-cr-00065-JDB Document 61 Filed 08/19/20 Page 2 of 11




bomb with him, and the defendant said no, he had a component to launch a nuclear weapon. The

defendant said he was not there to harm President Trump.            Law enforcement directed the

defendant to place the package he was carrying on the ground. The package was a U.S. Postal

Service Priority Mail Envelope that included on its cover the following (all spellings as they appear

in the original): “Warning 100% threat Brand New Electronic Detonator Device president Secrete

Servisce Explosive technology Department” and the statement “Warning this is a tre threat on the

President and Senator life Secure Keyboard to be Reversed Engineereed.” The outer package

included the label “Blue tooth Bomb Explosion Component.”

       In reaction to the defendant’s actions, various parts of a several square block area were

closed to pedestrian and vehicular traffic, including the north fence line of the White House and

its grounds, Lafayette Park, half of the Ellipse, the south fence line, and 15th Street from New York

Avenue to F Street. For more than 90 minutes, no one was permitted to use the north entrance of

the Department of Treasury Building. No one was permitted to enter or exit the Department of

Treasury Annex Building or the Bank of America Building, located north of Pennsylvania Avenue,

or the SunTrust bank building, located diagonally from the Department of Treasury Building.

These closures affected interstate commerce. At approximately 11:57 a.m., the item in the bag, a

Bluetooth keyboard, was rendered safe, and the streets and parks were reopened. A note included

with the keyboard included the statement (as written): “Warning this device is a threat on Senatar

and President Life.”

       The defendant was read warnings consistent with Miranda and consented to an interview.

The defendant stated he had walked to the White House to deliver a “nuclear bomb component,”

which he wanted the USSS to have to avert a bomb-related plot against the President.            The

defendant stated he intended to deliver the keyboard to the USSS to “reverse engineer” its

                                                 2
         Case 1:17-cr-00065-JDB Document 61 Filed 08/19/20 Page 3 of 11




capabilities and keep the President safe. The defendant said he did not have any explosives and

wished no harm on the President.

       The March 28, 2017 incident was not the first encounter that Mr. Gamarra had with the

USSS. On February 13, 2014, the defendant walked into a Long Island, New York hospital and

stated that he was going to kill President Barack Obama. After being transferred for a

psychiatric evaluation, the defendant reaffirmed his intent to kill President Obama. The

defendant stated he made the threat to gain attention from federal authorities.

       Furthermore, on January 30, 2015, the Secret Service interviewed the defendant because

he appeared to be acting suspiciously near Lafayette Park. The defendant stated he could not

sleep and claimed to be merely walking around. He then admitted to being part of a group that

wanted to impeach the President in a diplomatic way.

       As a result of the March 28, 2017 incident, the defendant was arrested and charged by

Complaint with Threats Against the President, in violation of 18 U.S.C. § 871, which carries a

maximum penalty of five years of incarceration, and Threatening and Conveying False

Information Concerning the Use of an Explosive, in violation of 18 U.S.C. 844(e), which carries

a maximum penalty of 10 years of incarceration.      On March 29, 2017, the government made a

motion for a forensic screening and for temporary detention, pursuant to 18 U.S.C. § 3142(f)(1)(A)

(crime of violence).   The motion was granted, and the parties agreed to hold a detention hearing

and a status hearing regarding defendant’s competency on April 4, 2017.      On April 3, 2017, Dr.

Teresa Grant conducted a preliminary competency screening examination for the D.C. Department

of Behavioral Health and found the defendant incompetent.

       On April 4, 2017, a grand jury indicted the defendant on the same charges as alleged in the

Complaint.    Magistrate Judge Deborah A. Robinson then held an evidentiary hearing, during

                                                 3
         Case 1:17-cr-00065-JDB Document 61 Filed 08/19/20 Page 4 of 11




which time testimony was elicited by both the government and defense counsel that the defendant

had claimed to USSS officers that he did not intend to threaten the President.      Magistrate Judge

Robinson then found that the government had established probable cause for the offenses.         The

government requested that the defendant be committed to the Attorney General for a full 30-day

psychological examination in order to assess whether the defendant was presently suffering from

a mental disease or defect rendering him mentally incompetent.        Magistrate Judge Robinson

permitted the commitment for placement in a suitable Bureau of Prisons (“BOP”) facility for a

period not to exceed thirty days.    (ECF No. 5).     The defendant was then transferred to the

Medical Correctional Center (“MCC”), New York, New York, for further screening, on April 24,

2017.

        On July 17, 2017, having reviewed the MCC Competency to Stand Trial Evaluation

prepared by Dr. DiMisa (“MCC Report”), Magistrate Judge Robinson granted the motion by the

Government to commit the defendant for placement in a suitable facility for 120 days to determine

whether there was a substantial probability that he would in the foreseeable future attain the

capacity to permit the proceedings to go forward.   (ECF No. 8).

        As described in the Court’s Memorandum Opinion of April 6, 2018, see United States v.

Gamarra, 308 F.Supp.3d 230, 232 (D.D.C. 2018), the defendant was transferred to FMC Butner

on September 19, 2017, but there were delays in returning the defendant to this jurisdiction.

Medical staff at FMC Butner determined by report dated February 9, 2018, that the defendant was

not competent, and recommended involuntary medication.       During a March 8, 2018 hearing, the

government requested a hearing to determine whether Gamarra could be involuntarily medicated

to restore his competency pursuant to Sell v. United States, 539 U.S. 166 (2003).     After litigation

over whether the government had met the requisite Sell factors, on October 19, 2018, the Court

                                                4
            Case 1:17-cr-00065-JDB Document 61 Filed 08/19/20 Page 5 of 11




granted the government’s Motion for Medical Treatment, which authorized FMC Butner medical

staff to involuntarily medicate the defendant in order to treat his mental condition for the purpose

of rendering him competent to stand trial.   ECF No. 36.    The Court further ordered FMC Butner

to submit 30 day reports concerning treatment and recommendations concerning further treatment.

Id.   The Court on October 31, 2018, granted the defendant’s motion to stay execution of the order

granting authority of FMC Butner to treat the defendant pending the defendant’s appeal of the

order.     Minute Order of October 31, 2018.    Proceedings were stayed pending the appeal to the

D.C. Circuit (and subsequently to the Supreme Court).       On October 4, 2019, the D.C. Circuit

affirmed the Court’s order, see United States v. Gamarra, 940 F.3d 1315 (D.C. Cir. 2019), and on

November 27, 2019, issued its Mandate.       The Court on December 3, 2019, lifted the stay on the

order to BOP and, on December 6, 2019, issued a modified order committing the defendant to the

custody of the Attorney General and authorizing the BOP to involuntarily medicate the defendant

to treat his mental condition for the purpose of rendering him competent to stand trial.   ECF No.

53.      To the government’s knowledge, the defendant was housed at the D.C. Jail, untreated,

between April 2018 and February 2020.

          Approximately two months later, the defendant began treatment at FMC Butner on

February 5, 2020.    Memorandum of Logan Graddy, February 28, 2020.        Dr. Graddy, the treating

physician, observed that the defendant “exhibited behavior and beliefs that demonstrated that he

continued to have symptoms of mental illness.” Id. at 1.       Dr. Graddy prescribed a “relatively

low dose” of the defendant’s requested antipsychotic, Quetiapine (also known as Seroquel).     The

defendant missed some doses.      On February 27, 2020, the defendant’s dosage was increased

because he remained incompetent at the lower dosage.

          On May 13, 2020, Dr. Graddy provided an updated memorandum.             Memorandum of

                                                 5
         Case 1:17-cr-00065-JDB Document 61 Filed 08/19/20 Page 6 of 11




Logan Grady, May 13, 2020.         This memorandum clarified that the defendant was provided

Quetiapine at the higher dosage for approximately two and a half months.       Dr. Graddy noted that

while this mediation was helpful for the defendant’s mood and psychotic symptoms, the defendant

had not yet regained competency.    The treatment team altered the defendant’s medication plan to

include Haldol lactate, despite the defendant’s wishes.         This appears to be the first use of

involuntary medication to treat the defendant’s mental illness.           Afterwards, the defendant

expressed that he experienced some side effects, but stated that he could think more clearly.    The

defendant agreed to continue on Haldol, and use of Quetiapine was suspended.         Dr. Graddy also

indicated that the defendant would start Benadryl to help with potential side effects.    Dr. Graddy

concluded that “things were moving in a positive direction.”

       On May 21, 2020, Dr. Dubois, the defendant’s treating psychologist, stated in an interim

status report that, after the Haldol treatment, the defendant was less guarded and defensive

regarding his statements, and that he had a factual understanding of his case and the legal

process, though his rational understanding and his ability to assist counsel remain unclear.

Interim Status Report, attached as Exhibit A, at 1. Further, due to the emergence of the Covid-

19 pandemic, FMC Butner instituted a lockdown, and group interventions were shut down,

potentially impacting the defendant’s treatment.       Nevertheless, according to Dr. Dubois, “the

prognosis for Mr. Gamarra is good.” Id. at 2.      Dr. Dubois further reported that the defendant

had reported an improved ability to concentrate while on Haldol, and that it was likely, though

not certain, that “with an additional 60 days of treatment from the end of his current evaluation

period, he will be restored to competency.”   Interim Status Report at 2.

       On June, 15, 2020, Dr. Graddy submitted his report regarding Mr. Gamarra’s competency.

In that report, Dr. Graddy indicated it was his opinion that Mr. Gamarra’s “mental condition

                                                   6
         Case 1:17-cr-00065-JDB Document 61 Filed 08/19/20 Page 7 of 11




(schizophrenia) continues to render him not competent to proceed to trial.”    Forensic Evaluation,

dated June 6, 2020, at 9. However, given Mr. Gamarra’s improvement, Dr. Graddy found that

the prognosis for Mr. Gamarra is fair to good… and that there is a substantial probability his

competency can be restored in the foreseeable future, with an additional period of treatment from

the end of his current evaluation period.”     Id. at 9-10.   While a determination was pending

regarding whether an additional period of restoration was appropriate, Dr. Graddy submitted a

follow-up report to the Court, dated July 28, 2020, that stated that he believes the defendant is now

competent. Letter from Dr. Graddy, dated July 28, 2020, at 1. This court scheduled a combined

competency hearing and detention hearing for August 20, 2020. Minute Order, dated August 11,

2020.

                         Principles Governing Requests for Detention

        The Bail Reform Act lists four factors that guide a court’s pre-trial detention decision: (1)

the nature and circumstances of the offense charged, (2) the weight of the evidence against the

person, (3) the history and characteristics of the person, and (4) the nature and seriousness of the

danger to any person or the community that would be posed by the person’s release. See 18 U.S.C.

§ 3142(g). At a detention hearing, the government may present evidence by way of a proffer.

United States v. Smith, 79 F.3d 1208, 1209-10 (D.C. Cir. 1996). A judicial determination that a

defendant should be detained pending trial on the ground of community safety must be supported

by clear and convincing evidence. Smith, 79 F.3d at 1209.     When the government seeks to detain

a defendant on the ground that he is a risk of flight pursuant to 18 U.S.C. § 3142 (f)(2)(A), the

government must demonstrate the defendant’s flight risk by a preponderance of the evidence.

United States v. Xulam, 84 F.3d 441, 442 (D.C. Cir. 1996).



                                                 7
         Case 1:17-cr-00065-JDB Document 61 Filed 08/19/20 Page 8 of 11




   1. Nature and Circumstances of the Offense Charged

       The nature and circumstances of the offenses charged in this case support detention. Here,

the defendant is charged with two crimes which, under 18 U.S.C. § 16(a), constitute a “crime of

violence,” as both charges have as an element of the crime, “the use, attempted use, or threatened

use of physical force against the person or property of another.” See 18 U.S.C. § 16(a); Leocal v.

Ashcroft, 543 U.S. 1, 9 (2004) (identifying the necessary element).

       Here, the defendant’s crime was a threat involving the defendant showing up at the White

House with a package that he claimed had a component to launch a nuclear weapon. Furthermore,

the package included on its cover the following admonitions (all spellings as they appear in the

original): “Warning 100% threat Brand New Electronic Detonator Device president Secrete

Servisce Explosive technology Department” and the statement “Warning this is a tre threat on the

President and Senator life Secure Keyboard to be Reversed Engineereed.” The outer package

included the label “Blue tooth Bomb Explosion Component.”

       Consideration of the nature and circumstances of the offense also requires the Court to

weigh the possible penalty the defendant faces upon conviction. See United States v. Townsend,

897 F.2d 989, 995 (9th Cir. 1990). Indeed, the seriousness of the defendant’s crime is reflected

in the sentence he would face if convicted. Here, the defendant faces not more than five years in

prison for the charge of threats against the President, in violation of 18 U.S.C. § 871, and not more

than ten years of imprisonment for the charge of threatening and conveying false information

concerning the use of an explosive, in violation of 18 U.S.C. 844(e).

   2. The Weight of Evidence Against the Defendant

       The weight of the evidence against the defendant is substantial and supports detention.

The defendant approached a Secret Service Uniformed Division Officer near the Treasury

                                                 8
           Case 1:17-cr-00065-JDB Document 61 Filed 08/19/20 Page 9 of 11




Department Building and the White House Complex with a package and advised the officer that

he had a nuclear bomb detonator or defuser. Furthermore, the labelling inside and outside of the

package contained clear threats, as outlined above, including to the life of the President. The

defendant’s statements further corroborate the weight of the evidence.

   3. The History and Characteristics of the Defendant

       The defendant’s history and characteristics also support pretrial detention. The defendant

has no apparent ties to the District of Columbia. Prior to defendant’s arrest, he had no fixed

address.    This morning, defense counsel for the first time provided the government with

information regarding where the defendant may live once released—with his former wife and

children. Pretrial Services will need to determine whether that location is a suitable place for the

defendant to live and/or whether the defendant will receive courtesy supervision from another

jurisdiction if the proposed residence is outside of Washington, D.C. Furthermore, while defense

counsel has indicated that Mr. Gamarra’s ex-wife is willing to be a third party custodian, he has

not be able to confirm with Pretrial Services whether the defendant’s ex-wife is eligible to be a

third-party custodian. Without an acceptable and verified location for the defendant to reside or

a proposed supervision plan, the Court has no way of ensuring that the defendant will be present

at future proceedings in this case. In addition, prior to his arrest, the defendant was unemployed.

As of the filing of this memorandum, the government is not aware of whether the defendant will

be able to get employment if released and/or how he will support himself should he be released on

his own personal recognizance.

       Additionally, the defendant’s mental health may pose a difficulty with him adhering to

court orders.   As of the filing of this memorandum, defense counsel has not provided the

government with any proposed plan for where or how the defendant will receive mental health

                                                 9
        Case 1:17-cr-00065-JDB Document 61 Filed 08/19/20 Page 10 of 11




treatment, to include his required medications, if released. The defendant has long standing

mental health issues and has been incompetent to stand trial for over three years. The defendant’s

mental health is highly dependent on him being able and willing to take his medication. However,

the defendant has a long history of non-compliance with taking his medication. Not only has the

government had to seek an order to forcibly medicate the defendant, but multiple family members

have indicated that prior to his arrest he was non-compliant with his medication and when he was

non-compliant with his medication he became unstable.            Furthermore, this court has no

assurances that if the defendant is released he will remain competent unless he continues to take

his medication. Without a solid release plan in place, this Court has no way of ensuring that the

defendant will comply with any conditions of release set, particularly complying with his

medication regime, or that he will be present for any future proceedings.

   4. The Nature and Seriousness of the Danger to Any Person or the Community

       Based on the Pretrial Services report, it appears that the defendant only has one prior

conviction for criminal possession of marijuana. However, he does have a history of interactions

with the USSS prior to his arrest in 2017 and has made threats against another USSS protectee,

former President Barack Obama. Furthermore, the potential for such violent behavior cannot be

discounted given his history of non-compliance with medication and reports from his family

members that when the defendant is non-compliant with his medications he becomes unstable.

Given that he has already engaged in unlawful conduct, there is a strong likelihood that his failure

to comply with taking his medication could lead to him to engage in other such irrational acts,

some of which could be potentially dangerous.




                                                10
         Case 1:17-cr-00065-JDB Document 61 Filed 08/19/20 Page 11 of 11




        Taken together, such actions and behavior unequivocally underscore the government’s

position that the defendant should be detained pending trial particularly in light of the fact that

there is not a solid proposed release plan.

                                              Conclusion

        Based on the nature of the charges, the weight of the proffered evidence against the

defendant, the defendant’s mental health, and his risk of flight, it is evident that at this stage in the

proceedings no condition or combination of conditions will reasonably assure the appearance of

defendant at trial or the safety of any other person or the community.

        Under the factors set forth in 18 U.S.C. § 3142(g), the government has demonstrated by a

preponderance of the evidence that he should be detained as a serious risk of flight. For the

foregoing reasons, as well as those that will be set forth at a hearing on this matter, the government

requests that the Court order the pre-trial detention of the defendant.

                                                Respectfully submitted,

                                                Michael R. Sherwin
                                                Acting United States Attorney
                                                New York Bar No. 4444188

                                                By: /s/ Nicole Hutchinson
                                                NICOLE S. HUTCHINSON
                                                California Bar No. 281524
                                                Special Assistant U.S. Attorney
                                                National Security Section
                                                United States Attorney’s Office
                                                555 4th Street, N.W.
                                                Washington, D.C. 20530
                                                Nicole.Hutchinson@usdoj.gov
                                                (202) 803-1670




                                                   11
